UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: June 30, 2007 Date of reporting period: June 30, 2007 Item 1. Report to Stockholders. INNOVATE. DELIVER. High Pointe Select Value Fund High Pointe Small Cap Equity Fund ANNUAL REPORT June 30, 2007 High Pointe Funds One North LaSalle, Suite 2001 Chicago, Illinois60602 Shareholder Services 800.984.1099 August 21, 2007 Dear Shareholder: I am pleased to have the opportunity to share with you my thoughts regarding the economic environment, our investment strategy, and the performance of High Pointe funds. Economic Environment Propelled by better-than-expected earnings growth, the S&P 500 Index produced a return of 6.3% during the last quarter. As with all earnings cycles, the current expansion in corporate profits appears to be reaching a point of maturation for the U.S. market. After growing 30% a year for the last five years, future projections are for a modest growth of 7% to 8% annually. Unlike the last sixty years, this time the world economy is expected to continue to grow strongly without full participation by the U.S. We have seen some evidence of that over the last four years. As illustrated below, since 2002, economies outside of the U.S. have been growing at a rate almost twice that of the U.S., whereas during the prior decade the U.S. carried the world on its back in terms of the burden of economic growth. Source: International Monetary Fund The International Monetary Fund estimates that over the next two years global growth will slow down, but non-U.S. markets will continue to grow at a faster pace than the U.S. (7.4% vs. 4.3%). Most of this growth will come in emerging economies where a growing labor force and an infusion of outside capital are providing the momentum. Four of the biggest emerging economies leading the charge are that of Brazil, Russia, India and China (together known as “BRIC countries”). In a recent article entitled The New New World Order, the respected magazine Foreign Affairs noted that the “annual growth in combined national income of BRIC countries will be greater than that from the United States, Japan, Germany, the United Kingdom, and Italy combined; by 2025, it will be twice that of the G-7 (the group of highly industrialized countries).”The article notes further that “by 2025, China and India will have the world's second- and fourth-largest economies, respectively. Such growth is opening the way for a multi-polar era in world politics.” 2 This phenomenon likely will lead to some decline in United States’ dominance of world affairs. However, it does not mean that U.S. companies need to suffer. U.S. companies have shown time and again their adaptability to new environments and new challenges. Data show that they are already preparing for and taking advantage of the new global opportunity set. As shown to the right, U.S. companies, as represented by the S&P 500 Index, generated 29% of their 2006 fiscal revenue from overseas. During the last four years, overseas operations have accounted for 40% of the growth in total revenues for U.S. companies. Non-U.S. Revenue for Fiscal 2006 S&P 500 Index Sector Non-U.S. Information Technology 53% Telecommunications Services 44% Consumer Staples 32% Health Care 31% Materials 29% Energy 28% Utilities 27% Financials 26% Industrials 26% Consumer Discretionary 24% Total 29% Source:Worldscope; Thomson Financial These data also highlight the fact that information technology and telecommunications services sectors stand out with substantially above-average contributions from non-U.S. operations. This is not completely surprising because these sectors possess strong intangible assets (intellectual property) which can be easily exported. We believe U.S. corporations’ greatest assets in their quest to profit from global opportunities are their investment capital and their intangible assets. As U.S. economic momentum slows, we believe large cap, global, blue chip growth companies offer investors a better opportunity than cyclical or small cap companies focused primarily within national boundaries. We believe globally-oriented, blue chip U.S. firms should continue to capitalize on non-U.S. economic growth by deploying additional capital overseas. Given the maturity of the U.S. economic expansion, we believe that the geographic diversification of corporate earnings, as well as the ability to leverage strong intangible assets, will become more important indicators of business quality. 3 Fund Performance The performance of High Pointe funds for the fiscal year is summarized below. A discussion of our investment strategy and performance follows in the next section. High Pointe Funds Investment Performance For Periods Ending June 30, 2007 Last 12 Months High Pointe Select Value Fund (HPSVX) 16.37% Russell 1000 Value Index 21.87% High Pointe Small Cap Equity Fund (HPSCX) 17.71% Russell 2000 Index 16.43% Investment Strategy High Pointe Select Value Fund Our Select Value strategy identifies stocks whose valuation does not accurately reflect our assessment of the quality of the underlying businesses and their growth prospects. Our assessment of business quality takes into account companies’ intangible assets such as barriers to entry, degree of competition, pricing power, etc. Typically, this process leads us to underweight commodity-oriented sectors such as energy and raw materials, as well as highly regulated sectors such as utilities. Underweighting energy, raw materials, and utilities sectors has had a significant negative influence on our relative performance during the last 12 months as these three sectors have been among the best performers. In addition, a few health care holdings, Omnicare, Boston Scientific, and Sanofi-Aventis, also detracted from performance. Omnicare suffered from an earnings shortfall. Boston Scientific came under pressure following the publication of a study showing that drug-coated stents, which have become the new standard for angioplasty, may increase the risk of blood clotting in some cases. Sanofi-Aventis was adversely impacted by a negative trial for a potential blockbuster drug. We rebalanced back into each of these stocks given the short-term interruption in performance, as we believe they are undervalued relative to their long-term prospects. Several of our information technology and financial holdings appreciated meaningfully during the year. They include EMC, Microsoft, XL Capital, Fannie Mae, and AIG. In particular, EMC benefited from improved execution, strong industry fundamentals, and synergies resulting from acquisitions completed during the last several years. We continue to hold each of these stocks in the portfolio. 4 Our current portfolio emphasizes technology, health care, and consumer sectors relative to the Russell 1000 Value Index, and deemphasizes energy, materials, and utilities sectors. High Pointe Small Cap Equity Fund High Pointe Small Cap Equity Fund also seeks investment opportunities in companies whose valuations, in our opinion, do not adequately reflect their quality and growth characteristics. Often these companies are major players in niche industries and enjoy significant competitive advantages. Our sector exposures relative to the Russell 2000 Index added to performance during the year ended June 30, 2007. The most notable was our underweight to financials and our overweight to consumer discretionary sectors. We continue to maintain these sector exposures along with an overweight to the information technology sector. Stock selection produced mixed results with strength in information technology, industrial, and financials holdings being offset by weakness in consumer discretionary sector investments. Top picks during the year ended June 30, 2007 included Avnet, Maximus, United Stationers, and Kennametal, while key detractors were Openwave, Nautilus, Cumulus, and Jackson Hewitt. Avnet was sold during the year due to its significant increase in market cap. The portfolio benefited from a healthy mergers and acquisitions market with the following companies being acquired during the year: Adesa, American Power Conversions, Gtech Holdings, Readers Digest, and United Surgical Partners. Some new positions in the portfolio are Atwood Oceanics, BearingPoint, Charming Shoppes, Nelnet, and Sanmina-SCI. * We are pleased and grateful to have you as a client and look forward to communicating our results to you via our semi-annual report in February 2008. Sincerely, Gautam Dhingra, CFA Portfolio Manager CEO, High Pointe Capital Management, LLC 5 The information provided herein represents the opinion of High Pointe Capital management, LLC and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual Fund investing involves risk. Principal loss is possible. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in the report for more information on fund holdings. The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index. Russell 3000 Index measures the performance of the 3,000 largest US companies based on total market capitalization. The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. Russell 1000 Index measures the performance of the 1,000 largest companies in the Russell 3000 Index. The S&P 500 Index is a broad-based, unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. (8/07) 6 High Pointe Funds High Pointe Select Value Fund Comparison of the change in value of a $10,000 investment in the High Pointe Select Value Fund vs the Russell 1000 Value Index Total Return: 1 Year Since Inception* High Pointe Select Value Fund 16.37% 8.30% Russell 1000 Value Index 21.87% 14.03% Gross Expense Ratio: 1.63% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-984-1099. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1% redemption fee imposed on shares held for less than 90 days. If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. *Commencement of operations on December 28, 2004. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 7 High Pointe Funds High Pointe Small Cap Equity Fund Comparison of the change in value of a $10,000 investment in the High Pointe Small Cap Equity Fund vs the Russell 2000 Index and the Russell 2500 Index Total Return: 1 Year Since Inception* High Pointe Small Cap Equity Fund 17.71% 12.31% Russell 2000 Index 16.43% 11.46% Russell 2500 Index 18.74% 13.23% Gross Expense Ratio: 4.14% Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-984-1099. Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 2% redemption fee imposed on shares held for less than 90 days.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000 Index. The Russell 2500 Index measures the performance of the 2,500 smallest companies in the Russell 3000 Index. *Commencement of operations on December 28, 2004. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 8 High Pointe Funds EXPENSE EXAMPLE – June 30, 2007 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (1/1/07
